Supreme Court of Kentucky
                               2019-SC-0563-DG


UPPER POND CREEK VOLUNTEER FIRE                                      APPELLANT
DEPARTMENT, INC.


                   ON REVIEW FROM COURT OF APPEALS
V.                          NO. 2017-CA-1856
                   PIKE CIRCUIT COURT NO. 17-CI-00634


RONNIE KINSER AND AMANDA KINSER                                      APPELLEES


               ORDER DENYING PETITION FOR REHEARING


      The Petition for Rehearing, filed by the Appellants, of the Opinion of the

Court, rendered November 12, 2020, is DENIED.

      Minton, C.J.; Conley, Hughes, Keller, Lambert, and VanMeter, JJ.,

sitting. Nickell, J., not sitting. Minton, C.J.; Conley, Hughes, Keller, Lambert,

and VanMeter, JJ., concur.

      ENTERED: February 18, 2021



                                        _______________________________________
                                        CHIEF JUSTICE